IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00107-CR

JOHN TREMAINE JONES,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 39,241


                                        ORDER


       This proceeding was abated to determine what happened to State’s Exhibit 2. The

trial court’s finding on abatement was that State’s Exhibit 2 is lost and cannot be replaced.

However, the trial court was able to give a fairly detailed description of the content of the

exhibit, which was a video, based upon his personal recollection which he placed upon

the record without objection.

       Notwithstanding that counsel has already filed a motion to withdraw and an

Anders brief in support thereof, in an abundance of caution, the Court believes it is
appropriate to give counsel the opportunity to file a supplemental or amended brief

which addresses the impact, if any, of the trial court’s finding regarding State’s Exhibit 2,

in light of the trial court’s recollection recited into the record, on the motion to withdraw

and Anders brief in support.

        A supplemental or amended brief, if any, must be filed within 14 days from the

date of this order. If a supplemental or amended brief is not received, the Court will

presume counsel’s opinion regarding the merits of the appeal have not changed.

        Jones has already filed a pro se response explaining why we should closely

examine the issue regarding the missing exhibit. A further response from Jones is

unnecessary.

         If a supplemental or amended brief is filed by Jones's counsel, the State will have

14 days in which to file a response, if it chooses to do so.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 20, 2018
Jones v. State                                                                         Page 2